           In the United States Court of Federal Claims
                                         No. 21-1695C
                                     Filed: August 17, 2021


 BLUE ORIGIN FEDERATION, LLC,

                    Plaintiff,

 v.

 UNITED STATES,

                   Defendant

 and

 SPACE EXPLORATION
 TECHNOLOGIES CORP.,

                   Defendant-Intervenor.


                                             ORDER

         The parties are directed to file a joint status report reflecting a proposed schedule for
further proceedings in this case by August 19, 2021 at 2:00pm EDT. If the parties are unable to
reach agreement on a proposed schedule, the parties should indicate their disagreement in the
joint status report.

      It is so ORDERED.
                                                                    s/ Richard A. Hertling
                                                                    Richard A. Hertling
                                                                    Judge
